{¶ 29} I dissent because Mr. Mattox's own admissions of drug use are clear and convincing evidence the he failed without justifiable cause to provide support within the one-year statutory period. Mattox claims his failure to support his son was justified because he had no money. Yet, he admits he used "it" (cocaine) a "few times" during the relevant period. He claims "There was no problem really with it(.)", meaning he had kicked his earlier addiction and was only using it "here" or "there", i.e., very sporadically. However, in my view he could have sent some amount of money, however minimal, rather than shoving it up his nose or into a crack pipe.
 JUDGMENT ENTRY
It is ordered that the JUDGMENT BE REVERSED and this CAUSE REMANDED to the trial court with the instruction to dismiss the petition for adoption. Appellee shall pay the costs herein taxed.
The Court finds there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this Court directing the Jackson County Court of Common Pleas, Probate Division, to carry this judgment into execution.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure. Exceptions.
Harsha, J.: Dissents with Dissenting Opinion.
  Abele, J.: Concurs in Judgment Only with Opinion. *Page 1